DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear from which source the sulfur is present in the reaction.
Applicants recite terms “preferably” in claims such as 2, 4, 12, 13, 16, 18, 20, and 21. These terms should not be used in patent claims. 
Regarding claim 9 applicant should amend the claim by reciting the regeneration product being selected since it is recited in claim 1 as an alternative catalyst. If the regeneration product is not positively elected from the three species in the Markush group recited in claim 1, any further limitations as recited in claim 9 and 10 can be considered to be alternative limitations.  

	Regarding claim 19, it is unclear if the hydrocracking and refining reactions are reactions occurring in the second conversion reaction. Further, which reactants are hydrocracked and refined?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Johnson et al (CA 1195639).
Johnson discloses a process of conversion of a hydrocarbonaceous oil in the presence of an iron catalyst promoted by alkali metal carbonate or sulphide (the abstract).
	In examples 1-5, Johnson operates processes of conversion of vacuum residuum also containing sulfurclaim 3 in the presence of a ferric oxide catalyst and water (slurry). The slurry is pressured and flushed with carbon monoxide at different pressures such as 3, 12.8, 13.1 Mpaclaims 11, 14, and 15 and at a temperature of 400oCclaims 11, 14, and 15 for 150 minutesclaim 12 to obtain different products such as naphtha, gas oil (see examples, especially example 1).
	The ratio of content of the iron oxide catalyst and the content of sulfur of the oil feedstock in the reaction mixture disclosed by Johnson such as in examples is in the ratio of iron and sulfur content of 1:(0.5-5) recited in claims 1 and 2 (see table 1, examples). In example 1, the feed contains around 0.5 mole of sulfur (6.52% of 252.5 g of vacuum residuum). 12.6 g of ferric oxide (Fe2O3) has around 0.15 mole of iron. There are the ratio of iron and sulfur element should be around 1:3.
From page 3, line 25 to page 4, line 1, Johnson discloses a mixture of carbon monoxide and hydrogen such as syngas can be used as called for in claim 5.
Regarding claims 6-8, the ferric oxide (Fe2O3) catalyst of Johnson also functions as a desulfurization catalyst. It is recycled (regenerated) several times.  
Regarding claim 13, example 1 shows the weight percentage of the catalyst in the slurry around 4%. On page 5, lines 12-14, Johnson discloses the size of the catalyst is from 37 to 841 micrometers.
Regarding claims 9 and 10, applicants does not clearly claim the regeneration product is selected as the catalyst for the first conversion step. Therefore, the ferric oxide of Johnson meets the requirement for these claims 9 and 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (CA 1195639).
Johnson discloses a process as discussed above. 
Johnson does not disclose the CO volume content in the CO containing gas as recited in claim 4. However, Johnson discloses only the presence of CO as a gas in the vessel (see example 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process by using a CO containing gas having a high content of CO such as more than 15, or even pure to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 16, Johnson does not disclose the volume ratio of the CO to the oil slurry. However, CO and slurry are different phases of the reaction in the reactor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Johnson process by employing any volume ratio of the CO and slurry to operate the process provided that the CO content is enough for the conversion reaction occur except the criticality can be shown by applicants.

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (CA 1195639) in view of Hengstebeck (2,917,450).
Regarding claim 17, Johnson does not disclose the conversion product is hydrogen-converted to obtain a final product. However, Johnson discloses the product of the conversion includes different products such as naphtha and gas oil (see table 2). Hengstebeck discloses gas oil can be converted to naphtha of higher ordinary octane number by dehydrogenation of the gas oil in the presence of hydrogen and a hydrogenation-dehydrogenation catalyst at a temperature of 750 to 950F and under pressure of 200 to 800 psi (col. 1, lines 40-46; col. 3, lines 33-42)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process by further converting the gas oil as disclosed by Hengstebeck to increase the value of gas oil.
Regarding claim 18, Hengstebeck does not disclose the content of hydrogen in the hydrogen stream used of the dehydrogenation step of gas oil. However, Hengstebeck discloses the step requires hydrogen, namely the recycled hydrogen (col. 1, lines 40-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hengstebeck process by using a hydrogen recycle stream having an appropriate content of hydrogen to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Johnson discloses the first conversion step of the oil reactant dispersed with finely divided catalyst is carryout in a turbulent reactor. Such a reactor is not different from the suspended bed or a slurry bed reactor in the first conversion step used in claim 19.
	Hengstebeck does not discloses what kind of reactor is used for the second conversion step. However, the use of the reactor should be selected.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Johnson process having been modified by Hengstebeck by using appropriate reactor to arrive at the applicants’ claimed process as recited in claim 19 except the criticality can be shown by applicants.
	Hengstebeck does not disclose the time of the dehydrogenation reaction as recited in claim 20. However, the time of the reaction depends on many reaction parameters such as temperature, catalyst activity…
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hengstebeck dehydrogenation reaction by selecting appropriate reaction times to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
 Regarding claim 21, Hengstebeck does not disclose the volume ratio of the CO to the oil slurry. However, CO and slurry are different phases of the reaction in the reactor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the Johnson process by employing any volume ratio of the hydrogen and slurry to operate the process provided that the hydrogen content is enough for the conversion reaction occur except the criticality can be shown by applicants.
	Regarding claim 22, the catalyst used in the dehydrogenation step is a hydrogenation-dehydrogenation catalyst. The adding catalyst to the gasoil before or during the reaction (second conversion) would be expected to yield similar results except the criticality can be shown.
	Regarding claim 23, the conversion step of bitumen vacuum residuum disclosed by Johnson is carried out in the presence of water (see example 1). Mineral oil is known as colorless, odorless, light mixtures of higher alkanes. Therefore, the bitumen vacuum residuum cannot be considered to be a mineral oil. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of copending Application No. 16/427,218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a process having steps very similar to the presently claimed process except that the conflicting process discloses using a general organic material further biomass and further specific materials such as oil residue, kitchen waste. These specific material can be considered to be equivalent as to the inferior oil as recited in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772